Citation Nr: 0914936	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  05-21 952	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for residuals of dental 
trauma.

2. Entitlement to service connection for restrictive lung 
disease.

3. Entitlement to service connection for lumbar spondylosis.

4. Entitlement to service connection for residuals of a left 
knee injury.

5. Entitlement to service connection for a disability of the 
cervical spine.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran t
ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 1971 to December 1972.

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in April 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In May 2008, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge. At the hearing the veteran 
withdrew from the appeal the claims of service connection for 
viral meningitis and for headaches.  A transcript of the 
hearing is in the record. 

In June 2008, the Board remanded the claims. As the requested 
development has been completed on the claims decided and not 
remanded, no further action to ensure compliance with the 
remand directives is required.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The claims of service connection for dental trauma, lumbar 
spondylosis, and for residuals of a left knee injury are 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.


FINDINGS OF FACT

1. Restrictive lung disease was not affirmatively shown to 
have had onset during service; restrictive lung disease, 
first diagnosed after service, is unrelated to an injury, 
disease, or event of service origin. 

2. A disability of the cervical spine was not shown during 
service or since service or currently. 



CONCLUSIONS OF LAW

1. Restrictive lung disease was not incurred in or aggravated 
by service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008). 

2. A disability of the cervical spine was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  



The RO provided pre-adjudication VCAA notice by letter, dated 
in September 2003.  The Veteran was notified of the evidence 
needed to substantiate the claims of service connection, 
namely, evidence of current disability; evidence of an injury 
or disease in service or an event in service, causing injury 
or disease; and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The Veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any non-Federal 
records on his behalf.  The notice included the general 
provision for the effective date of a claim, that is, the 
date of receipt of the claim. 

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (notice of the elements of the 
claim, except for the degree of disability assignable).

To the extent that the VCAA notice, pertaining to the degree 
of disability assignable, was not provided, as the claims are 
denied, no disability rating can be assigned as a matter of 
law and therefore there is no possibility of prejudice to the 
Veteran with respect to this limited VCAA content error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records.  

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on a claim.  In the 
absence of evidence, including medical evidence or credible 
evidence of continuity of symptomatology, that respiratory 
symptoms after service may be associated with an acute 
respiratory disease in service, a VA examination is not 
warranted under 38 C.F.R. § 3.159(c)(4)(C).  McLendon v. 
Nicholson, 20 Vet. App. 79, 83-84 (2006).  In the absence of 
a diagnosis or persistent or recurrent symptoms of a 
disability of the cervical spine, a VA examination is not 
warranted under 38 C.F.R. § 3.159(c)(4)(A).  McLendon at 81-
82. 

As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional 
records to obtain, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent 
to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background 

The service treatment records show that in November 1971 at 
Fort Ord the Veteran was hospitalized for "ARD" (acute 
respiratory disease), a chest X-ray as negative and the 
hospital course was benign.  On the separation examination, 
the Veteran denied asthma, shortness of breath, chest pain, 
chronic cough, joint or bone deformity, or recurrent back 
pain.  A chest X-ray was normal.  The evaluations of the 
lungs and spine were normal. 

After service, private medical records show that in April 
1983 a chest X-ray was normal, and the cranio-cervical 
junction was unremarkable.  Medical history was 
insignificant.  In December 1997, the Veteran complained of 
recent chest congestion and shortness of breath.  The 
diagnoses included left lower lobe pneumonia. 

VA records show that in March 1999 the Veteran complained of 
a cough of five years' duration.  A chest X-ray showed 
possibly atelectasis.  In June 1999, a pulmonary function 
test showed restrictive lung disease.  

In July 1999, the Veteran was evaluated for a chronic cough 
of four to five years' duration.  History included pneumonia 
in 1997.  A chest X-ray showing possible atelectasis, which 
had been stable since August 1996.  The assessment was 
restrictive lung disease and chronic cough.  In August 2003, 
the Veteran complained of a chronic cough.  A chest X-ray 
showed atelectasis in the left upper lobe.  The assessment 
was restrictive lung disease with chronic cough.  

In May 2008, the Veteran testified that in service in 
November 1971 he was hospitalized for pneumonia and that he 
has had pneumonia several times since then.  

The Veteran testified that in service he had several bad 
parachute jumps, hurting his neck. 

Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

Restrictive Lung Disease

On the basis of the service treatment records, restrictive 
lung disease was not affirmatively shown during service and 
service connection pursuant to 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(a) is not established.

The service treatment records do show that in November 1971 
the Veteran was treated for an acute respiratory disease.  At 
the time a chest X-ray as negative and the hospital course 
was benign.  On the separation examination, the Veteran 
denied asthma, shortness of breath, chest pain, or a chronic 
cough, and a chest X-ray was normal.

Although the Veteran is competent to describe symptoms of 
respiratory illness and an acute respiratory disease was 
treated in service, as the service treatment records lack the 
documentation of the combination of manifestations sufficient 
to identify restrictive lung disease and sufficient 
observation to establish chronicity during service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claim.

After service, restrictive lung disease by pulmonary function 
test was first diagnosed in June 1999 with a five year 
history of a chronic cough.  The absence of documented 
complaints of restrictive lung disease or a chronic cough 
from 1972 to about 1994 interrupts continuity and is 
persuasive evidence against continuity of symptomatology.  38 
C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (It was proper to consider the veteran's 
entire medical history, including a lengthy period of absence 
of complaints.).

To the extent that in his statements and testimony, the 
Veteran implies continuity of symptoms after service, the 
absence of complaints constitutes negative evidence. Negative 
evidence is to be considered.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002). Here, the evidence of 
continuity fails not because of the lack of medical 
documentation, rather the implied continuity is not credible 
and less probative than the negative evidence, that is, the 
Veteran's denial of respiratory problems and a normal 
evaluation on separation examination and a post-service 
history of a chronic cough, dating to about 1994, 22 years 
after service.  

Although the evidence of record shows restrictive lung 
disease currently, the Board finds that the more probative 
evidence shows that continuity of symptomatology under 
38 C.F.R. § 3.303(b) is not shown, rather, the record 
contradicts continuity of a respiratory problem since 
service, and the assertions of continuity are not credible.  
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  

Although continuity of symptomatology is not shown, service 
connection may be granted on the basis that the disease was 
first diagnosed after service, considering all the evidence, 
including that pertinent to service under 38 C.F.R. § 
3.303(d). 

Although the Veteran is competent to describe respiratory 
symptoms, restrictive lung disease is not a condition under 
case law that has been found to be capable of lay 
observation.  Therefore the determination as to the presence 
of restrictive lung disease is medical in nature, that is, 
not capable of lay observation, and as there is also a 
question of medical causation, that is, evidence of an 
association or link between restrictive lung disease and an 
acute respiratory disease treated in service, where a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claims.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.

There is no competent medical evidence that associates 
restrictive lung disease to an acute respiratory disease 
treated in service. 

To the extent that the Veteran relates restrictive lung 
disease to an acute respiratory disease treated in service, 
as a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation, where a lay assertion medical causation is 
not competent evidence.  For this reason, the Board rejects 
the Veteran's statements and testimony as competent evidence 
to substantiate the claim.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its findings as to questions of a medical 
diagnosis, not capable of lay observation, and on medical 
causation, where a lay assertion on medical causation is not 
competent evidence, the preponderance of the evidence is 
against the claim for the reasons articulated, and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).  

A Disability of the Cervical Spine 

On the basis of the service treatment records, a disability 
of the cervical spine was not affirmatively shown during 
service and service connection pursuant to 38 U.S.C.A. § 1110 
and 38 C.F.R. § 3.303(a) is not established. 

Although the service treatment records are silent as to a 
disability of the cervical spine, the Veteran testified that 
he had several bad parachute jumps, hurting his neck.  

The Veteran is competent to describe symptoms of an injury, 
such as pain, and the Board finds the Veteran's testimony 
credible in light of his airborne training.  And while the 
Veteran's testimony is competent insofar as it relates to 
symptoms of an injury, the testimony is not competent to 
prove that he has a current disability of the cervical spine.  
See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (Veteran's 
testimony is competent as to symptoms of an injury, but not 
that he had or was diagnosed with a particular injury). 

Although the Veteran's testimony is consistent with the type 
and circumstances of his service, an in-service injury alone 
is not enough to establish service connection.  There must be 
a current disability resulting from the injury during 
service.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

A disability of the cervical spine, resulting for an injury, 
is not a condition under case law that has been found to be 
capable of lay observation.  Therefore the determination as 
to the presence of a disability of the cervical spine since 
service or currently is medical in nature, that is, not 
capable of lay observation, and competent medical evidence is 
needed to substantiate the claim.  See Savage v. Gober, 10 
Vet. App. 488, 498 (1997) (On the question of whether the 
veteran has a chronic condition since service, the evidence 
must be medical unless it relates to a condition as to which, 
under case law, lay observation is competent); see Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is 
competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).

Where as here the determination involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion. 38 C.F.R. § 3.159.



As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation. For this 
reason, the Board rejects the Veteran's statements and 
testimony as competent evidence to substantiate that he has a 
disability of the cervical spine. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In the absence of competent medical evidence of a disability 
of the cervical spine since service or currently, there is no 
valid claim of service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

As there is no favorable competent evidence of a disability 
of the cervical spine since service or currently, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for restrictive lung disease is denied.

Service connection for a disability of the cervical spine is 
denied.  


REMAND

On the claim of service connection for dental trauma, in May 
2008, the Veteran testified that in service he was on a 
motorcycle when he laid the bike down to avoid hitting a car 
in the roadway and when he did he knocked several teeth loose 
and he was given a temporary bridge.  The service treatment 
records show that in July 1972 tooth #8, upper right front 
tooth, was extracted "NRC" and a temporary bridge was made.  
As it is not clear from the record whether the right front 
tooth was extracted due to trauma or not, further evidentiary 
development is needed before deciding the claim on the 
merits. 

On the claims of service connection for lumbar spondylosis 
and for residuals of a left knee injury, the Veteran asserts 
that the disabilities are the result of injuries sustained in 
parachute jumps during service.  The record shows that the 
Veteran earned a Parachute Badge.  After service, VA records 
show that in July 1999 the Veteran complained of knee pain 
and stiffness, and reportedly X-rays were normal.  In 
December 2003, X-rays revealed minor degenerative changes 
affecting the patella.  In August 2003, the Veteran 
complained of chronic back pain and an X-ray revealed mild 
lumbar spondylosis at L1-L2.  In April 2008, the assessment 
was lumbar disc disease with a history of an in-service 
injury, resulting from a parachute jump.  

Accordingly, the claims are REMANDED for the following 
action:

1. Arrange to have the Veteran's 
service dental records reviewed by a VA 
health-care provider, who is familiar 
with reading a dental chart, to 
determine whether the extraction of 
tooth # 8 "NRC" during service in July 
1972 was consistent with dental trauma 
or with some other reason. 

2. Afforded the Veteran a VA orthopedic 
examination to determine whether it is 
at least as likely as not that either 
or both lumbar spondylosis by X-ray in 
2003 or left knee degenerative changes 
by X-ray in 2003 is consistent with an 
injury the Veteran associates with 
parachute training during service.  The 
claims folder must be made available to 
the examiner for review. 

In formulating the opinion, the 
examiner is asked to comment on the 
clinical significance that no 
abnormality of the lumbar spine or left 
knee was documented during service by 
complaint, finding, or history and the 
disabilities were first diagnosed 30 
years after service.

Also consider that the term "at least 
as likely as not" does not mean "within 
the realm of possibility." Rather, it 
means that the weight of the medical 
evidence both for and against causation 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3. After the development requested has 
been completed, adjudicate the claims.  
If any benefit sought remains denied, 
furnished the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
George E. Guido, Jr.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


